Citation Nr: 9910283	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an increased rating for post operative 
residuals of a right nephrectomy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for an incisional 
hernia, currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967, 
and from August 1967 to July 1971.

The issues on appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal of a June 1993 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Montgomery, Alabama.  The Board, pursuant to 
a January 1996 Remand, requested that additional development 
of the evidence be developed.  

It is also pointed out that, as stated as part of the Board's 
January 1996 Remand, the veteran had, as part of his March 
1994 substantive appeal (VA Form 9, Appeal to Board of 
Veterans' Appeals), requested service connection for joint 
pain, hypertension, gout, poor vision, heart problems, and 
stress -- secondary to his current service-connected 
disabilities.  These claimed disorders were all denied 
pursuant to an October 1998 RO rating decision.  While 
neither the veteran nor his representative has expressed 
disagreement with the October 1998 RO rating decision as to 
these above-mentioned issues, that rating decision only 
considered the issue concerning entitlement to service 
connection for stress on a secondary service connection 
basis.  Therefore, the issues of entitlement to service 
connection for joint problems, hypertension, gout, poor 
vision and heart problems, all secondary to the service-
connected kidney disability, are referred to the RO for 
appropriate action.  





REMAND

A VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's Representative, acknowledged by 
the State of Alabama Department of Veterans Affairs (SDVA) in 
November 1992, is found to be of record.  In addition, a VA 
Form 8, Certificate of Appeal, signed by a VA rating 
specialist on December 4, 1998, indicates that the veteran 
was being represented by SDVA in this appeal.  Thus, the 
veteran's representative is SDVA.  However, the claims file 
includes a VA Form 646, Statement of Accredited 
Representative in Appealed Case, signed by a claims 
representative of The American Legion on December 2, 1998, 
but no VA Form 646 from SDVA is of record since the Board's 
remand. 

It is also noted that pursuant to the Board's January 1996 
Remand, the veteran was to be afforded a comprehensive VA 
examination limited to determine the nature and extent of his 
service-connected disabilities.  In conjunction with this 
examination, the examiner was requested to provide an opinion 
as to whether there was a reasonable possibility that the 
veteran's residuals of a right nephrectomy and the incisional 
hernia, alone, and without regard to any non-service 
connected disability, would prevent him from working.  A VA 
genitourinary examination report, dated in September 1998, 
shows that the examiner indicated that, in answer to the 
Remand, the nephrectomy alone would not be reason that the 
veteran could not be gainfully employed.  Apparently, the 
examiner failed to consider the effects of the veteran's 
service-connected incisional hernia in rendering his opinion.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999), in Stegall v. West, 
11 Vet. App. 268 (1998), indicated, in pertinent part, that 
there exists a "compelling need to hold...that a remand...by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  The Board also notes that the Court has held that 
the RO must comply with the Board's remand instructions or 
explain its failure to complete the requested action.  See 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).

Under the circumstances discussed above and because the 
veteran has specifically requested consideration of a total 
disability rating based on individual unemployability on an 
extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321 (1998), the Board finds that further action regarding 
the medical opinion requested in the prior remand is 
warranted.  

Furthermore, upon remand the veteran should again be given 
the opportunity to submit evidence in support of his claims.  
See Quarles v. Derwinski, 3 Vet. App. 129 (1992) (upon remand 
the appellant should be given the opportunity to submit 
additional evidence and argument to support his claim).  The 
point of emphasis here is in assisting the veteran in 
identifying, and the VA ultimately obtaining, any records of 
pertinence to his claims.

Therefore, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the Court.  Therefore, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Quarles, supra.  After securing any 
necessary release, the RO should attempt 
to obtain records of any treatment 
identified by the veteran.  

2.  The RO should seek to obtain all VA 
medical records dated after July 1996, 
the date of the last such request by the 
RO.

3.  The RO should seek to obtain an 
opinion regarding the medical question 
previously sought as part of the Board's 
January 1996 Remand.  Specifically, the 
same VA physician who examined the 
veteran in September 1998 (See VA 
genitourinary examination report), if 
possible, should be requested to provide 
an opinion as to whether there is a 
reasonable possibility that the veteran's 
residuals of a right nephrectomy and the 
incisional hernia, alone, and without 
regard to any non-service connected 
disability, would prevent him from 
working.  If the same physician is not 
available, the veteran should be afforded 
an additional examination in an effort to 
obtain the requested opinion.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  The RO should also make a 
specific finding as to whether the 
veteran is entitled to extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321 with regard to the claim for 
entitlement to a total disability rating 
based on individual unemployability.  See 
38 C.F.R. § 4.16(b).  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  Additionally, the case should 
be referred to the veteran's 
representative for preparation of a VA 
Form 1-646.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



